DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the carrier plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6, 8, 9, 11-13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bytzek (US9375993).
Bytzek discloses a heat exchanger system comprising a heat exchanger module (22), a layer heating module (10) mounted on heat exchanger (Figure 4) wherein layer heating is a substrate (10), an electric heating coating (14), layer heating module connected in material locking fashion (column 3, lines 61-67; Figure 4), the substrate/carrier plate (22) manufactured from electrically/thermally insulating material (column 4, lines 58-60), heating coating  on side of substrate towards heat exchanger module (Figure 4), in mounted state of layer heating module, an intermediate space filled with filler material (column 5, lines 6-10; Figures 1 and 4), a contacting that extends through substrate twice such that runs parallel and makes contact with electric heating coating (16, 18; Figure 4), two heat exchanger modules/ heating modules with one layer heating module  between two heat exchanger modules (column 6, lines 10-14; Figure 5), heating layer module operating in a voltage range (column 4, lines 60-63), electric .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 7, 10, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytzek in view of Barr (US 5352862).
Bytzek discloses all of the recited subject matter except electric heating coating grounded via housing, heat exchange is oil-water, and layer heating is adhesively bonded.  Barr discloses electric heating coating grounded via housing (column 4, lines 60-63), heat exchange is oil-water (column 4, lines 35-49), and layer heating is adhesively bonded (column 4, lines 50-53).  It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have included the electric heating coating grounded via housing, heat exchange is oil-water, and layer heating is adhesively bonded of Barr in the heat exchanger system of Bytzek because, electric heating coating grounded via housing, heat exchange is oil-water, and layer heating is adhesively bonded allows for a more uniform heating and secure connection.
Claim 18 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytzek as applied to claims 1 and 3 above, and further in view of Jurisic (US2001/0040025).
Bytzek discloses all of the recited subject matter except a ceramic substrate.  Jurisic discloses a ceramic substrate (para. 0021, 0055).  It would have been obvious to one of ordinary skill in the art to have included before the effective filing date of the invention the ceramic substrate of Jurisic in the heat exchange system of Bytzek because, a ceramic substrate performs better in extreme high temperature applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






stf								/SHAWNTINA T FUQUA/May 20, 2021							Primary Examiner, Art Unit 3761